 Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.1 Filed 01/22/20 Page 1 of 26




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DORI GOODWIN and
HALEY GOODWIN,
    individuals,

       Plaintiffs,

v.

MARTINREA INDUSTRIES, INC.,
   a corporation,

       Defendant.
Jeffrey Ellison (P35735)
Attorney for Plaintiffs
214 S. Main Street, Suite 212
Ann Arbor, MI 48104
(734) 761-4300
EllisonEsq@aol.com

               COMPLAINT AND DEMAND FOR JURY TRIAL

                     There is no other pending or resolved civil action
                       arising out of the transaction or occurrence
                                 alleged in the Complaint.

     Plaintiffs DORI GOODWIN and HALEY GOODWIN, through their attorney

Jeffrey Ellison, after inquiry reasonable under the circumstances, allege the

following:

     1. This is an action by Plaintiffs Dori Goodwin and Haley Goodwin against

       Defendant Martinrea Industries, Inc., for discriminating and retaliating against
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.2 Filed 01/22/20 Page 2 of 26




    Plaintiff Dori Goodwin in violation of the Family Medical Leave Act, 29 USC

    §2601 et seq. (“FMLA”), Title VII of the 1964 Civil Rights Act, 42 USC

    §2000e et seq. (Title VII), the Americans with Disabilities Act, 42 USC

    §12101 et seq. (“ADA”) and, as well as Michigan’s Elliott-Larsen Civil

    Rights Act, MCL 37.2101 et seq. (“ELCRA”), and Michigan’s Persons With

    Disabilities Civil Rights Act, MCL 37.1101 et seq. (“PWDCRA”), and for

    discriminating and retaliating against Plaintiff Haley Goodwin in violation of

    Title VII and the ELCRA.

 2. This Court has original jurisdiction over the subject matter of this Complaint

    pursuant to 28 USC §§1331 and 1343 and 29 USC §216.

 3. This Court also has jurisdiction over Plaintiffs’ state law claims set forth in

    this Complaint pursuant to its supplemental jurisdiction to hear state law

    claims under 28 USC §1367(a). Both the federal and state claims alleged

    herein arose under a common nucleus of operative facts. The state action is

    so related to the federal claim that they form part of the same case or

    controversy, and the actions would ordinarily be expected to be tried in one

    judicial proceeding.

 4. Venue is proper in this Court pursuant to 28 USC §1391(b)(2) because 1)

    Plaintiff Dori Goodwin resides in this District, 2) Defendant has sufficient

    contacts with this District to subject Defendant to personal jurisdiction at the


                                        2
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.3 Filed 01/22/20 Page 3 of 26




    time this action is commenced, and 3) the acts and omissions giving rise to

    this Complaint occurred within this District.

                    PROCEDURAL REQUIREMENTS

 5. Plaintiffs timely filed separate administrative complaints with the United

    States Equal Employment Opportunity Commission and the Michigan

    Department of Civil Rights in which each alleged the statutory violations

    asserted herein. The complaint of Plaintiff Dori Goodwin, EEOC Charge No.

    471-2019-01913, was filed on February 28, 2019 and alleged discrimination

    and retaliation on account of disability and national origin. The complaint of

    Plaintiff Haley Goodwin, EEOC Charge No. 471-2019-01914, was also filed

    on February 28, 2019 and alleged discrimination and retaliation on account of

    sex.

 6. On October 29, 2019, the EEOC mailed Notice of Right to Sue on Charge No.

    471-2019-01913 so that Plaintiff Dori Goodwin could pursue her claims

    before this Court. See Ex. 1. Plaintiff Dori Goodwin received the Notice of

    Right to Sue on October 31, 2019. On October 29, 2019, the EEOC mailed

    Notice of Right to Sue on Charge No. 471-2019-01914 so that Plaintiff Haley

    Goodwin could pursue her claims before this Court. See Ex. 2. Plaintiff

    Haley Goodwin received the Notice of Right to Sue on October 31, 2019.




                                       3
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.4 Filed 01/22/20 Page 4 of 26




                        FACTUAL ALLEGATIONS

 7. Defendant Martinrea Industries manufactures automotive parts and

    assemblies. It operates an assembly plant in the Village of Manchester,

    Washtenaw County, Michigan, where all events detailed in this complaint

    arose.

 8. Plaintiff Dori Goodwin commenced work for Defendant Martinrea Industries,

    Inc. on or about December 5, 2016, as a Receptionist. Because of merit, she

    was promoted to the position of Human Resources Generalist in February

    2017 and remained in that position until her discharge on January 2, 2019. As

    HR Generalist, Plaintiff Dori Goodwin became expert on Defendant

    Martinrea Industries, Inc.’s work rules, attendance policies, investigations of

    charges of discrimination, and payroll processing.

 9. During her employment with Defendant Martinrea Industries, Inc., Plaintiff

    Dori Goodwin suffered from a medical condition, Addison’s disease and

    hypothyroidism, that qualified as a disability within the meaning of the

    Americans with Disabilities Act (ADA) and a serious health condition within

    the meaning of the Family Medical Leave Act (FMLA). Plaintiff Dori

    Goodwin informed her supervisor at Defendant Martinrea Industries, Inc.,

    Director of Human Resources Amanda Wilson, of her medical condition,

    produced medical documentation to substantiate the condition, and was


                                       4
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.5 Filed 01/22/20 Page 5 of 26




    granted intermittent FMLA leave. Plaintiff Dori Goodwin used intermittent

    FMLA leave to accommodate, seek treatment for and recover from the effects

    of her serious health condition. HR Director Wilson repeatedly harassed

    Plaintiff Dori Goodwin for being using FMLA leave to be absent from work

    because of her disability/serious health condition.

 10.Plaintiff Dori Goodwin is Hispanic. She speaks English and Spanish. During

    the time she was employed by Defendant Martinrea Industries, Inc., many

    other employees of the employer were Spanish speakers. In the course of her

    duties as HR Generalist, Plaintiff Dori Goodwin frequently spoke Spanish to

    employees of Defendant Martinrea Industries, Inc. HR Director Wilson often

    overheard Plaintiff Dori Goodwin speaking Spanish with employees of

    Defendant Martinrea Industries, Inc. and mocked, ridiculed and harassed her

    for speaking Spanish and for being Hispanic.

 11.As an employee in the Human Resources department of Defendant Martinrea

    Industries, Inc., Plaintiff Dori Goodwin frequently received or otherwise

    became aware of complaints from employees concerning sexual harassment

    and race discrimination.       HR Director Wilson was responsible for

    investigating such complaints and remedying misconduct she found. HR

    Director Wilson frequently avoided her responsibility with respect to such

    complaints first by attempting to dissuade employees from filing the


                                       5
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.6 Filed 01/22/20 Page 6 of 26




    complaints and, if that effort was unsuccessful, by failing either to investigate

    complaints timely or thoroughly or to remedy the misconduct the

    investigation revealed. Plaintiff Dori Goodwin witnessed these actions of HR

    Director Wilson. Complaining employees often asked Plaintiff Dori Goodwin

    to intervene with HR Director Wilson. Plaintiff Dori Goodwin reported

    employees’ requests to HR Director Wilson to no effect. When complaining

    employees persisted with their complaints to Plaintiff Dori Goodwin, Plaintiff

    Dori Goodwin advised them to call the corporate hotline for Defendant

    Martinrea Industries, Inc. and complain that their sexual harassment and race

    discrimination complaints had not been investigated. HR Director Wilson

    knew Plaintiff Dori Goodwin gave the corporate hotline number to employees

    who were upset that Wilson had not investigated their complaints properly.

    HR Director Wilson expressed disapproval to Plaintiff Dori Goodwin about

    dispensing the corporate hotline number. In addition, HR Director Wilson

    gave Plaintiff Dori Goodwin a “Needs Improvement” rating in the “Judgment

    and Decision-Making” and “Teamwork” categories on her evaluation and

    withheld her salary increase as a result.

 12.Plaintiff Haley Goodwin is the daughter of Plaintiff Dori Goodwin. Plaintiff

    Haley Goodwin was hired by Defendant Martinrea Industries, Inc. as a




                                        6
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.7 Filed 01/22/20 Page 7 of 26




    Manufacturing Operator on or about September 10, 2018, and remained in

    that position until her discharge on January 2, 2019.

 13.Beginning in September 2018 and continuing throughout her employment,

    Plaintiff Haley Goodwin was sexually harassed by co-workers. The sexual

    harassment was invasive, repeated, and pervasive. The harassers repeatedly

    asked Plaintiff Haley Goodwin whether she was sleeping with one co-worker

    or another and spread false and speculative claims to co-workers of Plaintiff

    Haley Goodwin concerning her supposed sexual activity. Plaintiff objected

    to this harassment, told the harassers to stop, and, when they did not,

    complained first to her supervisor and then to Human Resources about the

    sexual harassment.

 14.Plaintiff Haley Goodwin complained about the sexual harassment directly to

    HR Director Wilson.       HR Director Wilson dismissed Plaintiff Haley

    Goodwin’s complaints, telling her that the conduct she described was “drama”

    and not sexual harassment. For a lengthy period, HR Director Wilson denied

    Plaintiff Haley Goodwin’s request for a transfer and instructed her to remain

    at her workstation and endure the repeated and pervasive sexual harassment.

    Plaintiff Haley Goodwin asked HR Director Wilson for a complaint form to

    complete and submit concerning the sexual harassment. HR Director Wilson

    refused to grant this request. Finally, Plaintiff Haley Goodwin was transferred


                                       7
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.8 Filed 01/22/20 Page 8 of 26




    to another line.    However, neither HR Director Wilson nor Defendant

    Martinrea Industries, Inc. took any action to remedy the sexual harassment

    Plaintiff Haley Goodwin experienced. As a result, Plaintiff Haley Goodwin

    continued to experience sexual harassment in the plant lunchroom.

 15.On December 21, 2018, Plaintiff Haley Goodwin was running late for the 5:30

    a.m. start of her shift because of a daycare issue involving her infant son.

    Although Plaintiff Haley Goodwin did not know it, her supervisor contacted

    Plaintiff Dori Goodwin, who was present in the HR department, to ask

    whether Plaintiff Haley Goodwin was expected at work that day. Plaintiff

    Dori Goodwin attempted to reach Plaintiff Haley Goodwin by phone without

    success. A subsequent text message between the two went through, and

    Plaintiff Dori Goodwin learned that Plaintiff Haley Goodwin would arrive for

    work by 7:00 a.m. Plaintiff Dori Goodwin told Plaintiff Haley Goodwin’s

    supervisor this information. In addition, Plaintiff Dori Goodwin phoned

    Defendant Martinrea Industries, Inc.’s attendance hotline to report that

    Plaintiff Haley Goodwin would be late for work.

 16.The attendance and call-in policies of Defendant Martinrea Industries, Inc. did

    not require the tardy or absent employee herself to call the attendance hotline.

    Instead, policy permitted reports of employee absence or tardiness to be made

    by family members or others. Plaintiff Dori Goodwin did not violate policy


                                        8
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.9 Filed 01/22/20 Page 9 of 26




    by calling the hotline on behalf of Plaintiff Haley Goodwin. Equally, Plaintiff

    Haley Goodwin did not violate policy by her mother calling the hotline on her

    behalf.

 17.Plaintiff Haley Goodwin arrived for work by 7:00 a.m. on December 21, 2018

    and worked the balance of her shift. Under Defendant Martinrea Industries,

    Inc.’s policy, Plaintiff Haley Goodwin was paid 1.5 hours from her Paid Time

    Off (PTO) bank and 6.5 hours of wages for her work that day. Under

    Defendant Martinrea Industries, Inc.’s policy, Plaintiff Haley Goodwin was

    not assessed any attendance points for her late arrival, because she used PTO

    time instead. Had Plaintiff Haley Goodwin’s supervisor assessed 0.5 points

    under the attendance policy for the tardiness, the assessment would have

    violated the attendance policy of Defendant Martinrea Industries, Inc.

    because of the use of PTO. Regardless, Plaintiff Haley Goodwin had such

    good attendance that the assessment of 0.5 points for the tardiness would not

    have advanced her on the attendance scale to the point of warranting

    disciplinary action or discharge.      Finally, under Defendant Martinrea

    Industries, Inc.’s policy, had Plaintiff Haley Goodwin arrived for work by

    7:00 a.m. without any call to the attendance hotline by her or her mother, and

    had she used PTO time for the 1.5 hours she was late, she would not have

    violated any policy of Defendant Martinrea Industries, Inc. and would have


                                       9
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.10 Filed 01/22/20 Page 10 of 26




     been paid in precisely the same way as she actually was. For these reasons,

     the call Plaintiff Dori Goodwin made to the attendance hotline on behalf of

     her daughter Plaintiff Haley Goodwin made no difference in how she was or

     would be treated under Defendant Martinrea Industries, Inc.’s attendance and

     call-in policy.

  18.Plaintiff Dori Goodwin told the supervisor of Plaintiff Haley Goodwin on

     December 21, 2018 that she had phoned the attendance hotline on behalf of

     her daughter. Plaintiff Dori Goodwin also told HR Director Wilson the same

     thing on the same date. Neither made any claim that Plaintiff Dori Goodwin

     had violated any policy of Defendant Martinrea Industries, Inc. by calling the

     attendance hotline on behalf of Plaintiff Haley Goodwin.

  19.On January 2, 2019, HR Director Wilson discharged Plaintiff Dori Goodwin

     from employment for “posing” as her daughter when calling the attendance

     hotline on December 21, 2018. Also, on January 2, 2019, HR Director Wilson

     discharged Plaintiff Haley Goodwin for stating falsely that she, rather than her

     mother, called the attendance hotline on December 21, 2018.

   COUNT I – VIOLATION OF FAMILY MEDICAL LEAVE ACT –
INTERFERENCE AND RETALIATION – PLAINTIFF DORI GOODWIN

  20.Plaintiff Dori Goodwin realleges paragraphs 1 through 19 as if fully stated

     here.



                                        10
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.11 Filed 01/22/20 Page 11 of 26




  21.Plaintiff Dori Goodwin was an eligible employee within the meaning of the

     FMLA for intermittent medical leave because:

        (a) Defendant Martinrea Industries, Inc. was an employer subject to the

           FMLA;

        (b) Plaintiff Dori Goodwin had been employed by Defendant for a period

           greater than twelve months;

        (c) During the twelve-month period preceding her request for medical

           leave of absence, Plaintiff Dori Goodwin worked more than 1,250

           hours;

        (d) Plaintiff Dori Goodwin had not exhausted her FMLA entitlement of 12

           weeks of leave per 12-month period;

        (e) Plaintiff Dori Goodwin had a serious health condition justifying

           intermittent FMLA leave.

  22.Plaintiff Dori Goodwin gave notice of the need for medical leave of absence

     and requested such leave for a serious health condition that is a qualifying

     reason for leave under the FMLA.

  23.Pursuant to the FMLA, Plaintiff Dori Goodwin was entitled to up to twelve

     work weeks of leave.




                                         11
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.12 Filed 01/22/20 Page 12 of 26




  24.Pursuant to the FMLA and Plaintiff Dori Goodwin’s medical certification,

     such twelve weeks of medical leave of absence could be taken on an

     intermittent basis.

  25.Plaintiff Dori Goodwin’s request for intermittent FMLA leave was approved

     by Defendant Martinrea Industries, Inc.

  26.Notwithstanding the approved intermittent FMLA leave, HR Director Wilson

     harassed Plaintiff Dori Goodwin for seeking and taking such leave.

  27.On January 2, 2019, HR Director Wilson discharged Plaintiff Dori Goodwin

     from employment with Defendant Martinrea Industries, Inc. The reason HR

     Director Wilson stated for the discharge was pretextual. The true reason for

     the discharge included FMLA interference and retaliation.

  28.Defendant Martinrea Industries, Inc. violated the FMLA by:

        (a) Discriminating and retaliating against Plaintiff Dori Goodwin for

           qualifying for and taking FMLA leave; and

        (b) Discharging Plaintiff Dori Goodwin from employment for taking

           FMLA leave.

  29.Defendant Martinrea Industries, Inc. violation of the FMLA was willful in that

     it knew that such conduct was prohibited under the statute or acted in reckless

     disregard of whether such conduct was prohibited.




                                        12
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.13 Filed 01/22/20 Page 13 of 26




  30.As a direct and proximate result of these FMLA violations, Plaintiff Dori

     Goodwin has suffered damages including, but not limited to, lost wages,

     employment benefits, and other compensation, past and future.

  31.Pursuant to the FMLA, Plaintiff Dori Goodwin is entitled to:

        (a) Reinstatement to employment;

        (b) All wages, salary, employment benefits, or other compensation,

             including bonus and tuition reimbursement, denied or lost by reason of

             the violation;

        (c) Interest;

        (d) Liquidated damages;

        (e) Attorneys fees; and

        (f) Other damages and remedies available under law.

      COUNT II – TITLE VII OF THE 1964 CIVIL RIGHTS ACT –
         RACE DISCRIMINATION AND RETALIATION –
                   PLAINTIFF DORI GOODWIN

  32.Plaintiff Dori Goodwin realleges paragraphs 1 through 19 as if fully stated

     here.

  33.Title VII of the 1964 Civil Rights Act, 42 U.S.C. 2000e et seq., (Title VII)

     applied to Plaintiff Dori Goodwin and Defendant during the events at issue in

     this Complaint.




                                        13
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.14 Filed 01/22/20 Page 14 of 26




  34.Defendant Martinrea Industries, Inc. and HR Director Wilson discriminated

     against Plaintiff Dori Goodwin in violation of Title VII by subjecting her to

     hostile work environment in the form of pervasive harassment in the

     workplace on account of her race, Hispanic, and her use of the Spanish

     language in the course of her official duties.

  35.Plaintiff Dori Goodwin objected to the failure or refusal of HR Director

     Wilson to accept, investigate, and remedy race discrimination and sexual

     harassment complaints in the workplace.

  36.Plaintiff Dori Goodwin assisted employees of Defendant Martinrea Industries,

     Inc. in pursuing their complaints of race discrimination and sexual harassment

     by providing them with the corporate hotline to use in reporting HR Director

     Wilson’s failure to address their complaints properly.

  37.HR Director Wilson knew Plaintiff Dori Goodwin objected to her failure to

     handle employee complaints about race discrimination and sexual harassment

     properly. HR Director Wilson also knew Plaintiff Dori Goodwin assisted

     complaining employees with their complaints by providing them the corporate

     hotline number.

  38.On January 2, 2019, HR Director Wilson discharged Plaintiff Dori Goodwin

     from employment with Defendant Martinrea Industries, Inc. The reason HR

     Director Wilson stated for the discharge was pretextual. The true reason for


                                        14
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.15 Filed 01/22/20 Page 15 of 26




      the discharge included retaliation for Plaintiff Dori Goodwin’s complaint

      about the hostile work environment because of her race and/or retaliation for

      assisting employees who complained of race discrimination and sexual

      harassment.

   39.Such discrimination and retaliation violated Title VII.

WHEREFORE, Plaintiff Dori Goodwin respectfully requests that this Court provide

the following relief, as permitted by law:

      (a) A declaration that Defendant’s policies, procedures, and practices have

      subjected Plaintiff Dori Goodwin to discrimination in violation of the Title

      VII;

      (b) Reinstatement to employment;

      (c)Compensatory damages;

      (d) Equitable relief;

      (e) Damages for emotional distress;

      (f) Exemplary damages;

      (g) Reasonable attorneys’ fees and costs;

      (h) All other necessary and appropriate relief at law and equity.




                                         15
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.16 Filed 01/22/20 Page 16 of 26




COUNT III – VIOLATION OF ELLIOTT-LARSEN CIVIL RIGHTS ACT –
          RACE DISCRIMINATION AND RETALIATION –
                  PLAINTIFF DORI GOODWIN

   40.Plaintiff Dori Goodwin realleges paragraphs 1 through 19 as if fully stated

      here.

   41.The Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq. (ELCRA) applied

      to Plaintiff Dori Goodwin and Defendant during the events at issue in this

      Complaint.

   42.The allegations made against Defendant in paragraphs 34 through 39 in Count

      II, above, constitute violations of the ELCRA in this Count, for the same

      reasons they constitute violations of the Title VII in Count II.

WHEREFORE, Plaintiff Dori Goodwin respectfully requests that this Court provide

the following relief, as permitted by law:

      (a) A declaration that Defendant’s policies, procedures, and practices have

      subjected Plaintiff Dori Goodwin to discrimination in violation of the

      ELCRA;

      (b) Reinstatement to employment;

      (c)Compensatory damages;

      (d) Equitable relief;

      (e) Damages for emotional distress;

      (f) Exemplary damages;


                                         16
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.17 Filed 01/22/20 Page 17 of 26




     (g) Reasonable attorneys’ fees and costs;

     (h) All other necessary and appropriate relief at law and equity.

COUNT IV – VIOLATION OF AMERICANS WITH DISABILITIES ACT –
           DISCRIMINATION BASED ON DISABILITY –
                 PLAINTIFF DORI GOODWIN

  43.Plaintiff Dori Goodwin incorporates by reference the allegations of

     paragraphs 1 through 19, above.

  44.Plaintiff Dori Goodwin is an individual with a disability, Addison’s disease

     and hypothyroidism, which chronically and substantially limits her

     gastrointestinal function, a major life activity.

  45.At all times relevant to this matter, Plaintiff Dori Goodwin was able to

     perform the essential functions of her job, with or without reasonable

     accommodation.

  46.Defendant is an employer within the meaning of the Act.

  47.On January 2, 2019, HR Director Wilson discharged Plaintiff Dori Goodwin

     from employment with Defendant Martinrea Industries, Inc. The reason HR

     Director Wilson stated for the discharge was pretextual. The true reason for

     the discharge included intentional discrimination based on disability.

  48.Plaintiff Dori Goodwin suffered damages as the result of Defendant’s

     conduct. She experienced loss of pay and benefits as the direct and proximate

     result of the discrimination identified in the preceding paragraph of this


                                         17
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.18 Filed 01/22/20 Page 18 of 26




      Complaint.     In addition, she suffered humiliation, psychological harm,

      emotional distress, physical symptoms, and damages arising from unlawful

      disability discrimination.

WHEREFORE, Plaintiff Dori Goodwin respectfully requests that this Court provide

the following relief, as permitted by law:

      (a) A declaration that Defendant’s policies, procedures, and practices have

      subjected Plaintiff Dori Goodwin to discrimination in violation of Title I of

      the Americans with Disabilities Act;

      (b) Reinstatement to employment;

      (c) Compensatory damages;

      (d) Equitable relief;

      (e) Punitive damages;

      (f) Reasonable attorneys’ fees and costs;

      (g) All other necessary and appropriate relief at law and equity.

  COUNT V – VIOLATION OF PERSONS WITH DISABILITIES CIVIL
    RIGHTS ACT – DISCRIMINATION BASED ON DISABILITY –
                 PLAINTIFF DORI GOODWIN

   49.Plaintiff Dori Goodwin incorporates by reference the allegations of

      paragraphs 1 through 19, above.

   50.The allegations made against Defendant Martinrea Industries, Inc. in

      paragraphs 44 through 48 in Count IV, above, constitute violations of the


                                         18
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.19 Filed 01/22/20 Page 19 of 26




      PWDCRA in this Count, for the same reasons they constitute violations of the

      ADA in Count IV.

WHEREFORE, Plaintiff Dori Goodwin respectfully requests that this Court provide

the following relief, as permitted by law:

      (a) A declaration that Defendant’s policies, procedures, and practices have

      subjected Plaintiff Dori Goodwin to discrimination in violation of the Persons

      With Disabilities Civil Rights Act;

      (b) Reinstatement to employment;

      (c)Compensatory damages;

      (d) Equitable relief;

      (e) Damages for emotional distress;

      (f) Exemplary damages;

      (g) Reasonable attorneys’ fees and costs;

      (h) All other necessary and appropriate relief at law and equity.

       COUNT VI – TITLE VII OF THE 1964 CIVIL RIGHTS ACT –
             SEXUAL HARASSMENT, HOSTILE WORK
              ENVIRONMENT AND RETALIATION –
                   PLAINTIFF HALEY GOODWIN

   51.Plaintiff Haley Goodwin realleges paragraphs 1 through 19 as if fully stated

      here.




                                         19
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.20 Filed 01/22/20 Page 20 of 26




   52.Title VII of the 1964 Civil Rights Act, 42 U.S.C. 2000e et seq., (Title VII)

      applied to Plaintiff Haley Goodwin and Defendant during the events at issue

      in this Complaint.

   53.Plaintiff Haley Goodwin was subjected to sexual harassment and a hostile

      work environment, in violation of Title VII of the 1964 Civil Rights Act.

   54.Plaintiff Haley Goodwin objected to the harassment to the harassers and

      reported the harassment to her supervisor and to HR Director Wilson.

      Defendant Martinrea Industries, Inc. and HR Director Wilson failed or refused

      to take prompt, effective action to investigate the complaints of sexual

      harassment and to cause the sexual harassment to stop.

   55.On January 2, 2019, Defendant Martinrea Industries, Inc. and HR Director

      Wilson discharged Plaintiff Haley Goodwin from employment. The reason

      HR Director Wilson stated for the discharge was pretextual. The true reason

      for the discharge included retaliation for her complaint about unlawful sexual

      harassment and hostile work environment.

   56.Such discrimination and retaliation violated Title VII.

WHEREFORE, Plaintiff Haley Goodwin respectfully requests that this Court

provide the following relief, as permitted by law:




                                         20
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.21 Filed 01/22/20 Page 21 of 26




     (a) A declaration that Defendant’s policies, procedures, and practices have

     subjected Plaintiff Haley Goodwin to sexual harassment, hostile work

     environment, discrimination, and retaliation in violation of the Title VII;

     (b) Reinstatement to employment;

     (c)Compensatory damages;

     (d) Equitable relief;

     (e) Damages for emotional distress;

     (f) Exemplary damages;

     (g) Reasonable attorneys’ fees and costs;

     (h) All other necessary and appropriate relief at law and equity.

COUNT VII – VIOLATION OF ELLIOTT-LARSEN CIVIL RIGHTS ACT –
             SEXUAL HARASSMENT, HOSTILE WORK
              ENVIRONMENT AND RETALIATION –
                 PLAINTIFF HALEY GOODWIN

  57.Plaintiff Haley Goodwin realleges paragraphs 1 through 19 as if fully stated

     here.

  58.The Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq. (ELCRA) applied

     to Plaintiff Haley Goodwin and Defendant during the events at issue in this

     Complaint.

  59.The allegations made against Defendant in paragraphs 53 through 55 in Count

     VI, above, constitute violations of the ELCRA in this Count, for the same

     reasons they constitute violations of the Title VII in Count VI.
                                        21
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.22 Filed 01/22/20 Page 22 of 26




WHEREFORE, Plaintiff Haley Goodwin respectfully requests that this Court

provide the following relief, as permitted by law:

      (a) A declaration that Defendant’s policies, procedures, and practices have

      subjected Plaintiff Haley Goodwin to discrimination in violation of the

      ELCRA;

      (b) Reinstatement to employment;

      (c)Compensatory damages;

      (d) Equitable relief;

      (e) Damages for emotional distress;

      (f) Exemplary damages;

      (g) Reasonable attorneys’ fees and costs;

      (h) All other necessary and appropriate relief at law and equity.

                          DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury on all issues presented in this case.

                                       Respectfully submitted,

                                       JEFFREY J. ELLISON, PLLC

                                       By: /s/ Jeffrey J. Ellison______
                                       Jeffrey Ellison (P35735)
                                       Attorney for Plaintiffs
                                       214 S. Main Street, Suite 212
                                       Ann Arbor, MI 48104
                                       (734) 761-4300
                                       EllisonEsq@aol.com
Dated: January 22, 2020
                                          22
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.23 Filed 01/22/20 Page 23 of 26




                                                         Exhibit 1 - 001
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.24 Filed 01/22/20 Page 24 of 26




                                                         Exhibit 1 - 002
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.25 Filed 01/22/20 Page 25 of 26




                                                         Exhibit 2 - 001
Case 5:20-cv-10157-JEL-MJH ECF No. 1, PageID.26 Filed 01/22/20 Page 26 of 26




                                                         Exhibit 2 - 002
